Citation Nr: 1608630	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial rating on a schedular basis for diabetes mellitus, type II, currently rated as 20 percent disabling.

2.  Entitlement to an extraschedular rating for diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.  He received the Combat Action Ribbon, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was previously before the Board in June 2014, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in April 2014 prior to the remand.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is an element of the initial rating for diabetes.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is included in the present appeal, as noted on the title page of this decision.

The issues of entitlement an extraschedular rating for diabetes and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Throughout the appeal period, the Veteran's diabetes mellitus, type II, has been managed by oral hypoglycemic agent and restricted diet, but it has not required regulation of activities.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119 Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Board's June 2014 remand directed the AOJ to ask the Veteran to identify all outstanding private treatment records and provide authorization to obtain them.  In October 2014, the AOJ sent the Veteran a letter requesting authorization to obtain private treatment records; the Veteran did not respond.  Thus, there has been substantial compliance with the Board's prior directives regarding this claim.  Stegall v. West, 11 Vet. App. 268 (1998).  VA provided examinations in March 2008, April 2014, and October 2014.  There is no indication these examinations were inadequate for rating purposes, as the examination reports provide sufficient information to determine the appropriate evaluation under the VA rating schedule.

The Veteran's April 2014 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  At the hearing, the Veteran was asked about his symptoms and employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claim.  There was not an explicit discussion of the reasons the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

Treatment records show the Veteran was found to have diabetes in 2004.  He was granted service connection for the disability, effective January 31, 2008, the date of his initial claim.  He timely appealed the initial rating assigned for the disability.  However, throughout the appeal period, the disability has been managed by oral hypoglycemic agent and restricted diet alone, which warrants a 20 percent rating under the VA Rating Schedule.

There is no evidence the Veteran's diabetes requires regulation of activities.  VA provided examinations in March 2008, April 2014, and October 2014.  All three VA examiners determined the Veteran's diabetes does not require regulation of activities or result in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  There is also no indiction in the Veteran's treatment records that regulation of activities is required.  

When asked at the hearing whether his doctors had told him to avoid certain activities, the Veteran responded that they had not.  He has not otherwise reported regulation of activities.  In fact, treatment records show physicians have consistently encouraged the Veteran to engage in more physical activity to improve his condition.  All schedular ratings for diabetes in excess of 20 percent require regulation of activities.  See 38 C.F.R. § 4.119, DC 7913.  Thus, a schedular rating in excess of 20 percent is not warranted for diabetes.

The Veteran has asserted he deserves a higher rating for diabetes because of the additional complications that result from the disability, to include peripheral neuropathy, diabetic nephritis, and erectile dysfunction.  However, the rating schedule clearly indicates these additional disabilities are rated separately.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  The Veteran was granted service connection for these disabilities by January 2013, July 2014, and December 2014 rating decisions.  The Veteran did not appeal the initial ratings assigned for the disabilities.

There is essentially no evidence that the Veteran's diabetes requires regulation of activities.  Hence, it does not meet or more closely approximate the criteria for a higher rating under DC 7913.  Therefore, a schedular rating in excess of 20 percent is not warranted at any time during the appeal period.


ORDER

Entitlement to a schedular rating in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

As noted in the introduction, TDIU is an element of the Veteran's appeal of the initial rating assigned for diabetes.  This element should be developed and adjudicated by the AOJ in the first instance to ensure the Veteran is afforded due process.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(a); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Veteran's service connected disabilities currently meet the percentage requirement for TDIU, although they did not meet those requirements earlier in the appeal period.  38 C.F.R. § 4.16(a) (2015).  Entitlement to TDIU for any period when he did not meet the percentage requirements must initially be considered by the Director of VA's Compensation and Pension Service.  The Veteran's hearing testimony indicates that he retired from his former employment based on his service connected disabilities.

As such, the Board defers consideration of whether referral for an extraschedular rating for diabetes is warranted.  See Brambley v. Principi, 14 Vet. App. 20 (2003).  If it is determined TDIU is not warranted, the AOJ must also consider whether an extraschedular rating is warranted for the combined effects of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Obtain an opinion as to the impact of the service connected disabilities on the Veteran's ability to obtain and retain employment for which his education and occupational experience would otherwise qualify him.

3.  If there is any period during the appeal period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the claim to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b).  If the Director determines that TDIU is not warranted, the Director should determine whether an extraschedular combined effects rating is warranted.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


